Exhibit 10.16

 

WARRANT AND REGISTRATION RIGHTS AGREEMENT

 

by and among

 

TOWERSTREAM CORPORATION,


AND


THE WARRANT HOLDERS SET FORTH

 

ON SCHEDULE A ATTACHED HERETO


 

Dated as of October 16, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

ARTICLE I

1

 

Definitions

1

       

ARTICLE II

4

 

Original Issue of Warrants

4

   

SECTION 2.01. Form of Warrant Certificates

4

   

SECTION 2.02. Execution and Delivery of Warrant Certificates

4

       

ARTICLE III

5

 

Exercise Price, Exercise of Warrants and Expiration of Warrants

5

   

SECTION 3.01. Exercise Price

5

   

SECTION 3.02. Exercise of Warrants

5

   

SECTION 3.03. Expiration of Warrants

5

   

SECTION 3.04. Method of Exercise; Payment of Exercise Price

5

   

SECTION 3.05. Transferability of the Warrants

6

   

SECTION 3.06. Compliance with the Securities Act

6

       

ARTICLE IV

7

 

Registration Rights and Procedures and Listing

7

   

SECTION 4.01. Required Registration

7

   

SECTION 4.02. Piggyback Registration Rights

8

   

SECTION 4.03. Expenses of Registration and Selling

8

   

SECTION 4.04. Obligations of the Company

8

   

SECTION 4.05. Suspension of Sales

10

   

SECTION 4.06. Furnishing Information

10

   

SECTION 4.07. Indemnification

11

   

SECTION 4.08. Contribution

12

   

SECTION 4.09. Representations, Warranties and Indemnities to Survive

12

   

SECTION 4.10. [Intentionally Left Blank]

12

   

SECTION 4.11. Rule 144 Reporting

12

       

ARTICLE V

13

 

Adjustments

13

   

SECTION 5.01. Adjustments for Cash Dividends

13

   

SECTION 5.02. Adjustments Upon Certain Transactions

13

   

SECTION 5.03. Dividends and Distributions

13

   

SECTION 5.04. [Intentionally Left Blank]

14

   

SECTION 5.05. Consolidation, Merger or Sale

14

   

SECTION 5.06. [Intentionally Left Blank]

14

   

SECTION 5.07. Minimal Adjustments

14

   

SECTION 5.08. Notice of Adjustment; Certificate as to Adjustments

14

   

SECTION 5.09. Miscellaneous

15

   

SECTION 5.10. Affiliate Transaction

15

       

ARTICLE VI

15

 

Warrant Transfer Books

15

   

SECTION 6.01. Warrant Transfer Books

15

       

ARTICLE VII

16

 

Warrant Holders

16

   

SECTION 7.01. No Voting Rights 

16

   

SECTION 7.02. Right of Action

16

 

 
i

--------------------------------------------------------------------------------

 

 

   

SECTION 7.03 Agent

16

       

ARTICLE VIII

16  

Representations and Warranties

16

   

SECTION 8.01. Representations and Warranties of the Company

16

   

SECTION 8.02. Representations and Warranties of the Holders

17

       

ARTICLE IX

17

 

Covenants

17

   

SECTION 9.01. Reservation of Common Stock for Issuance on Exercise of Warrants

17

   

SECTION 9.02. Notice of Dividends

18

   

SECTION 9.03. Certain Other Events

18

   

SECTION 9.04. Transfers

18

 

             

ARTICLE X

18  

Miscellaneous

18

   

SECTION 10.01. Tax Matters

18

   

SECTION 10.02. Surrender Certificates

18

   

SECTION 10.03. Mutilated, Destroyed, Lost and Stolen Warrant Certificates

18

   

SECTION 10.04. Removal of Legends

19

   

SECTION 10.05. Notices

19

   

SECTION 10.06. Applicable Law; Jurisdiction

19

   

SECTION 10.07. Persons Benefiting

20

   

SECTION 10.08. Counterparts

20

   

SECTION 10.09. Amendments

20

   

SECTION 10.10. Headings

20

   

SECTION 10.11. Entire Agreement

20

   

SECTION 10.12 [Intentionally Left Blank] 

20

   

SECTION 10.13 Rights Make-Whole Right

20

   

SECTION 10.14 Severability

21

   

SECTION 10.15 Certain Other Adjustments

21

 

 

 

 

SIGNATURES:

 

 

EXHIBIT A - Form of A-Warrant Certificate

EXHIBIT B - Form of B - Warrant Certificate

 

SCHEDULE - WARRANT HOLDERS AND WARRANT AMOUNTS

 

 
ii

--------------------------------------------------------------------------------

 

 

WARRANT AND REGISTRATION RIGHTS AGREEMENT

 

WARRANT AND REGISTRATION RIGHTS AGREEMENT dated as of October 16, 2014 (the
“Issuance Date”), by and among TOWERSTREAM CORPORATION, a Delaware corporation
(the “Company”), and the Warrant Holders (defined below).

 

WITNESSETH:

 

WHEREAS, the Company is issuing and delivering (i) warrant certificate(s) in the
form of Exhibit A hereto (the “A-Warrant Certificates”) evidencing A-Warrants to
purchase up to 1,200,000 shares, subject to adjustment, of its Common Stock and
(ii) warrant certificate(s) in the form of Exhibit B hereto (the “B-Warrant
Certificates”) evidencing the B-Warrants to purchase up to 2,400,000 shares,
subject to adjustment, of its Common Stock; in each case in connection with the
execution and delivery of a loan agreement dated as of even date herewith, among
the Company, certain Company subsidiary borrowers, Melody Business Finance, LLC,
as administrative agent, and the lenders party thereto, pursuant to which such
lenders will make a term loan to the Company in the amount of $35,000,000 (the
“Loan Agreement”) in accordance with the terms of such Loan Agreement; and

 

WHEREAS, subject to certain adjustments and limitations provided herein, the
Warrants are exercisable for shares of Common Stock of the Company.

 

 NOW, THEREFORE, in consideration of the foregoing, the Company, the Agent and
the Warrant Holders each hereby agree as follows:

 

ARTICLE I 

Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under direct or indirect common
control with, such Person.  For purposes of this definition, “control” when used
with respect to any Person means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agent” means a nominee designated as agent by a majority in interest (based on
Warrants then outstanding) of all Warrant Holders.

 

“A-Warrant” means the A-Warrants issued by the Company from time to time
pursuant to this Agreement under an A-Warrant Certificate.

 

“A-Warrant Certificate” has the meaning set forth in the recitals to this
Agreement.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a day on which banking institutions are
authorized or required to be closed in the State of New York.

 

 “B-Warrant” means the B-Warrants issued by the Company from time to time
pursuant to this Agreement under a B-Warrant Certificate.

 

“B-Warrant Certificate” has the meaning set forth in the recitals to this
Agreement.

 

“Cashless Exercise” has the meaning set forth in Section 4.01(f).

 

 
1

--------------------------------------------------------------------------------

 

 

“Certificate of Incorporation” means the Company’s Amended Certificate of
Incorporation, as amended from time to time.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Common Stock Equivalent” means any warrant, right or option to acquire any
shares of Common Stock or any security convertible into or exchangeable for
shares of Common Stock.

 

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock or Common Stock Equivalents. 

 

“Company” has the meaning set forth in the preamble to this Agreement, and its
successors and assigns.

 

 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Securities” means (i) the Qualifying Employee, Consultant or Director
Stock; (ii) the Underlying Stock; (iii) any shares of Common Stock or Common
Stock Equivalents issued for non-cash consideration in connection with any
merger, consolidation, acquisition or similar business combination but solely to
the extent such securities are not issued significantly for the purpose of
raising capital or to an entity who is engaged in the business of investing in
securities, provided that if any such transaction involves an Affiliate of the
Company, such transaction is made on an arms’-length basis and supported by a
fairness opinion from an Independent Financial Expert; and (iv) any shares of
Common Stock or Common Stock Equivalents issued for non-cash consideration in
connection with any joint venture, licensing, development or sponsorship
activities in the ordinary course of business but solely to the extent such
securities are not issued significantly for the purpose of raising capital or to
an entity who is engaged in the business of investing in
securities, provided that if any such transaction involves an Affiliate of the
Company, such transaction is made on an arms’-length basis and supported by a
fairness opinion from an Independent Financial Expert.

 

“Ex-date” has the meaning set forth in Section 5.03(a).

 

“Exercise Date” has the meaning set forth in Section 3.02.

 

“Exercise Price” has the meaning set forth in Section 3.01.

 

“Expenses” means all expenses incurred by the Company and the Holders in
effecting any registration pursuant to this Agreement, including all
registration and filing fees, printing expenses, reasonable fees and
disbursements of one counsel selected by the Agent to represent all holders of
Registrable Securities included in such registration, Blue Sky fees and
expenses, and expenses of the Company’s independent accountants in connection
with any regular or special reviews or audits incident to or required by any
such registration, and all underwriting discounts and selling commissions
applicable to the sale of the applicable Registrable Securities.

 

“Expiration Date” means such date that is seven and one-half (7.5) years from
the Issuance Date.

 

“Fair Market Value” means:

 

(i)     in the case of shares of stock where, at least four months prior to the
issuance thereof, other shares of the same class had already been listed on the
Principal Market (as defined in the Loan Agreement), the average of the daily
volume-weighted average prices of such stock for the twenty (20) consecutive
trading days immediately preceding the day as of which Fair Market Value is
being determined;

 

(ii)      in the case of securities not covered by clause (i) above or other
property, the fair market value of such securities or such other property as
determined by an Independent Financial Expert, using one or more valuation
methods that the Independent Financial Expert in its best professional judgment
determines to be most appropriate, assuming, in the case of securities, such
securities are fully distributed and, in the case of securities or other
property, such items are to be sold in an arm’s-length transaction and there was
no compulsion on the part of any party to such sale to buy or sell, and taking
into account all relevant factors; and

 

 
2

--------------------------------------------------------------------------------

 

 

(iii)      in the case of cash, the amount thereof.

 

 

“Holders” means the Warrant Holders and any permitted assignee or transferee of
the Warrant Holders and, unless otherwise provided or indicated herein, the
holders of the Registrable Securities.

 

“including” means “including, without limitation”.

 

“Independent Financial Expert” means a nationally recognized investment banking
firm mutually agreed by the Company and the Agent (on behalf of a majority in
interest of Holders of then outstanding Warrants), which firm does not have a
material financial interest in, or other material economic relationship with,
either the Company or the Agent (on behalf of a majority in interest of Holders
of then outstanding Warrants) or their respective Affiliates.  If the Company
and the Agent (on behalf of a majority in interest of Holders of then
outstanding Warrants) are unable to agree on an Independent Financial Expert,
each of them shall promptly choose a separate Independent Financial Expert who
shall promptly choose a third Independent Financial Expert who shall serve as
the Independent Financial Expert hereunder; provided that such third Independent
Financial Expert does not have a material financial interest in, or other
material economic relationship with, either the Company or the Agent or their
respective Affiliates.

 

“Issuance Date” has the meaning set forth in the preamble to this Agreement.

 

“Listed” has the meaning set forth in Section 4.01(d).

 

“Material Adverse Change” shall have the meaning ascribed to such term in the
Loan Agreement.

 

“Maximum Number of Shares” means the number of shares of Common Stock (and other
Registrable Securities) proposed to be included in a Registration Statement that
can be sold in an underwritten offering without materially delaying or
jeopardizing the success of the subject offering (including the offering price
per share).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Piggyback Registration” has the meaning set forth in Section 4.02(a).

  

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

“Qualifying Employee or Director or Consultant Stock” means (i) rights and
options issued in the ordinary course of business under any Company-sponsored
employee benefit plan or agreement, any Company-sponsored director compensation
plan or agreement and any Common Stock issued after the date hereof upon
exercise of such rights and options and (ii) restricted stock and restricted
stock units issued after the date hereof in the ordinary course of business
under any Company-sponsored employee benefit plan or agreement, any
Company-sponsored director compensation plan or agreement and Common Stock
issued after the date hereof in settlement of any such restricted stock units;
in each case pursuant to a plan or arrangement approved by the disinterested
members of the Board and the stockholders of the Company.

 

“Recapitalization Event” has the meaning set forth in Section 5.03(a).

 

“Register, registered, and registration” shall refer to a registration effected
by preparing and (a) filing a Registration Statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration of or automatic effectiveness of such Registration Statement or
(b) filing a Prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement on Form S-1 or S-3 (or successor
registration statement form).

 

“Registrable Securities” means the Common Stock (as well as or other securities
issuable under the Warrants at any time during the term of this Agreement). 
Registrable Securities shall continue to be Registrable Securities (whether they
continue to be held by the Warrant Holders or they are sold to other Persons)
until (i) they are sold pursuant to an effective Registration Statement under
the Securities Act; (ii) they may be sold by their holder pursuant to Rule 144
without limitation thereunder on volume or manner of sale; or (iii) they shall
have otherwise been transferred and new securities not subject to transfer
restrictions under any federal securities laws and not bearing any legend
restricting further transfer shall have been delivered by the Company, all
applicable holding periods shall have expired, and no other applicable and
legally binding restriction on transfer by the Holder thereof shall exist under
the Securities Act.

 

 
3

--------------------------------------------------------------------------------

 

 

“Registration Rights” means the rights of Holders set forth in Article IV to
have shares of Registrable Securities registered under the Securities Act for
sale under one or more effective Registration Statements.

 

“Registration Statement” means any registration statement filed by the Company
under the Securities Act pursuant to the Registration Rights, including the
Prospectus, any amendments and supplements to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

 

“Reorganization Event” has the meaning set forth in Section 5.05.

 

“Required Registration Date” has the meaning set forth in Section 4.01(a).

 

“Required Registration Statement” has the meaning set forth in Section 4.01(a).

 

“Rule 144, Rule 144A and Rule 415” mean, in each case, such rule promulgated
under the Securities Act (or any successor provision), as such rules may be
amended from time to time.

 

“Sale” has the meaning set forth in Section 3.06(a).

  

“Scheduled Black-Out Period” means the periods from and including 9 a.m. on the
calendar day that is 5 days before the end of each calendar quarter to and
including 9 a.m. on the third calendar day after the Company filed the required
SEC reports for that applicable quarter. 

 

“SEC” means the Securities and Exchange Commission.

 

 “Securities Act” means the Securities Act of 1933, as amended.

  

“Underlying Stock” means the shares of Common Stock issuable or issued upon the
exercise of the Warrants.

 

“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote in the election of
directors.

 

“Warrant Certificates” means the A-Warrant Certificates and the B-Warrant
Certificates.

 

“Warrant Holders” means the initial holders of Warrants set forth on Schedule A
attached hereto.

 

“Warrants” means, collectively, the A-Warrants and the B-Warrants.

 

 

ARTICLE II

Original Issue of Warrants

 

SECTION 2.01.  Form of Warrant Certificates.  The Warrant Certificates shall be
in registered form only and substantially in the forms attached hereto as
Exhibits A and B (as applicable) and shall be dated the date on which signed by
the Company and may have such legends and endorsements typed, stamped, printed,
lithographed or engraved thereon as provided in Section 3.05 or as may be
required to comply with any applicable law or with any applicable rule or
regulation pursuant thereto or with any applicable rule or regulation of any
securities exchange on which the Warrants may be Listed.

 

SECTION 2.02.  Execution and Delivery of Warrant Certificates.  (a)  
Simultaneously with the execution of this Agreement, (i) A-Warrant Certificates
evidencing an aggregate of up to 1,200,000 A-Warrants entitling the holders
thereof to collectively purchase an aggregate of up to 1,200,000 shares of
Common Stock, subject to adjustment, shall be executed by the Company and
delivered to the Warrant Holders and (ii) B-Warrant Certificates evidencing an
aggregate of up to 2,400,000 B-Warrants entitling the holders thereof to
collectively purchase an aggregate of up to 2,400,000 shares of Common Stock,
subject to adjustment, shall be executed by the Company and delivered to the
Warrant Holders; each in such amounts as set forth on Schedule A attached
hereto.

 

 
4

--------------------------------------------------------------------------------

 

 

(b)  From time to time, the Company shall sign and deliver Warrant Certificates
in required denominations to Persons entitled thereto in connection with any
exchange permitted under this Agreement.  The Warrant Certificates shall be
executed on behalf of the Company by its President, Chief Executive Officer,
Chief Financial Officer, Secretary or Executive Vice President, either manually
or by facsimile signature printed thereon.  In case any officer of the Company
whose signature shall have been placed upon any of the Warrant Certificates
shall cease to be such officer of the Company before issue and delivery thereof,
such Warrant Certificates may, nevertheless, be issued and delivered with the
same force and effect as though such person had not ceased to be such officer of
the Company.

 

ARTICLE III

 

Exercise Price; Exercise of Warrants and Expiration of Warrants

 

SECTION 3.01.  Exercise Price.  Each Warrant Certificate shall entitle the
Holder thereof, subject to the provisions of this Agreement, to purchase, except
as provided in Section 3.04 hereof, one share of Common Stock for each Warrant
represented thereby, at an exercise price per share of Common Stock as follows:
(a) $0.01 in respect of the A-Warrants and (b) $1.26 in respect of the
B-Warrants (in each case, such Warrant’s applicable exercise price, the
“Exercise Price”), subject to all adjustments made on or prior to the date of
exercise thereof as provided in this Agreement.

 

SECTION 3.02.  Exercise of Warrants.  The Warrants shall be exercisable in whole
or in part from time to time on any Business Day beginning on the Issuance Date
and ending on the Expiration Date in each case in the manner provided for herein
(any such date on which the applicable Warrant shall be exercisable, an
“Exercise Date”).

 

SECTION 3.03.  Expiration of Warrants.  Any unexercised Warrants shall expire
and the rights of the Holders of such Warrants to purchase Underlying Stock
shall terminate at the close of business on the Expiration Date. Under no
circumstances shall the Warrants be redeemed for cash.

 

SECTION 3.04.  Method of Exercise; Payment of Exercise Price.  (a)  In order to
exercise a Warrant, the Holder thereof must (i) surrender the Warrant
Certificate evidencing such Warrant to the Company, with the form on the reverse
of or attached to the Warrant Certificate duly executed, and (ii) subject to
Section 4.01(f), pay in full the Exercise Price then in effect for the shares of
Underlying Stock as to which a Warrant Certificate is submitted for exercise in
the manner provided in paragraph (b) of this Section 3.04.

 

(b)  Simultaneously with the exercise of each Warrant, payment in full of the
Exercise Price shall be delivered to the Company.  Such payment shall be made in
cash, by bank wire transfer in immediately available funds.

 

(c)  If fewer than all the Warrants represented by a Warrant Certificate are
surrendered, such Warrant Certificate shall be surrendered and a new Warrant
Certificate of the same tenor and for the number of Warrants that were not
surrendered shall promptly be executed and delivered to the Person or Persons as
may be directed in writing by the Holder (subject to the terms hereof), and the
Company shall register the new Warrant in the name of such Person or Persons.

 

(d)  Upon surrender of a Warrant Certificate in accordance with the foregoing
provisions, the Company shall instruct its transfer agent to transfer to the
Holder of such Warrant Certificate appropriate evidence of ownership of any
shares of Underlying Stock or other securities or property (including cash) to
which the Holder is entitled, registered or otherwise placed in, or payable to
the order of, such name or names as may be directed in writing by the Holder
(subject to the terms hereof), and shall deliver such evidence of ownership and
any other securities or property (including cash) to the Person or Persons
entitled to receive the same, with any fraction of a share rounded up or down in
accordance with Section 5.09.  Upon payment of the Exercise Price therefor, a
Holder shall be deemed to own and have all of the rights associated with any
Underlying Stock or other securities or property (including cash) to which it is
entitled pursuant to this Agreement upon the surrender of a Warrant Certificate
in accordance with this Agreement.  If the Holder shall direct that such
securities be registered in a name other than that of the Holder, such direction
shall be tendered in conjunction with a signature guarantee from an eligible
guarantor institution participating in a signature guarantee program approved by
the Securities Transfer Association.

 

 
5

--------------------------------------------------------------------------------

 

 

SECTION 3.05.  Transferability of the Warrants.  At any time on or after the
Issuance Date, the Warrants may be transferred by the Warrant Holders to any
Person that is not a Warrant Holder.  Subject to Section 10.04, each Warrant
Certificate shall bear the following legend:

 

THESE WARRANTS MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH THE TERMS OF THE
WARRANT AND REGISTRATION RIGHTS AGREEMENT REFERRED TO BELOW. THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS. 
SUCH SECURITIES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE
REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT
TO THE PROVISIONS OF THE WARRANT AND REGISTRATION RIGHTS AGREEMENT DATED AS OF
OCTOBER 16, 2014, BY AND AMONG TOWERSTREAM CORPORATION (THE “COMPANY”) AND THE
WARRANT HOLDERS PARTY THERETO.  A COPY OF SUCH WARRANT AND REGISTRATION RIGHTS
AGREEMENT IS AVAILABLE AT THE OFFICES OF THE COMPANY.

 

SECTION 3.06.  Compliance with the Securities Act.  (a)  None of the Registrable
Securities may be sold, transferred or otherwise disposed of (any such sale,
transfer or other disposition, a “Sale”), except in compliance with this
Section 3.06, but subject to Section 9.04.

 

(b)  A Holder may sell its Registrable Securities to a transferee that is an
“accredited investor” or “qualified institutional buyer”, as such terms are
defined in Regulation D and Rule 144A, respectively, under the Securities Act,
respectively; provided, however, that each of the following conditions is
satisfied:

 

(i)      with respect to any “accredited investor” that is not an institution,
such transferee provides certification establishing to the reasonable
satisfaction of the Company that it is an “accredited investor”;

 

(ii)      such transferee represents that it is acquiring the Registrable
Securities for its own account and that it is not acquiring such Registrable
Securities with a view to, or for offer or sale in connection with, any
distribution thereof (within the meaning of the Securities Act) that would be in
violation of the securities laws of the United States or any applicable state
thereof, but subject, nevertheless, to the disposition of its property being at
all times within its control; and

 

(iii) such transferee agrees to be bound by the provisions of this Section 3.06
with respect to any sale of the Registrable Securities.

 

(c)          A Holder may sell its Registrable Securities in accordance with
Regulation S under the Securities Act.

 

(d)         A Holder may sell its Registrable Securities if:

 

(i)      such Holder gives written notice to the Company of its intention to
effect such Sale, which notice shall describe the manner and circumstances of
the proposed transaction in reasonable detail;

 

(ii)      such notice includes a certification by the Holder to the effect that
such proposed Sale may be effected without registration under the Securities Act
or under applicable Blue Sky laws; and

 

(iii)      such transferee complies with Sections 3.06(b)(ii) and 3.06(b)(iii).

 

(e)          Except for a Sale in accordance with Section 3.06(f), and subject
to Section 10.04, all stock certificates issued pursuant to the exercise of the
Warrants shall bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS.  SUCH SHARES MAY BE OFFERED, SOLD OR TRANSFERRED ONLY IN
COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND OF ANY APPLICABLE STATE
SECURITIES LAWS AND SUBJECT TO THE PROVISIONS OF THE WARRANT AND REGISTRATION
RIGHTS AGREEMENT DATED AS OF OCTOBER 16, 2014, BY AND AMONG TOWERSTREAM
CORPORATION (THE “COMPANY”) AND THE WARRANT HOLDERS PARTY THERETO.  A COPY OF
SUCH WARRANT AND REGISTRATION RIGHTS AGREEMENT IS AVAILABLE AT THE OFFICES OF
THE COMPANY.

 

 
6

--------------------------------------------------------------------------------

 

 

(f)  Notwithstanding anything else to the contrary, a Holder may sell its
Registrable Securities in a transaction that is registered under (or exempt from
registration under) the Securities Act.

 

 

ARTICLE IV

Registration Rights and Procedures and Listing

 

SECTION 4.01.  Required Registration.  (a)  Subject to the provisions hereof, on
or before the first anniversary of the date hereof (such anniversary, the
“Required Registration Date”), the Company shall (i)  file a Registration
Statement (which shall be a “shelf” Registration Statement under Rule 415
promulgated under the Securities Act registering for resale all Registrable
Securities) (such Registration Statement, a “Required Registration Statement”)
and (ii)  cause such Required Registration Statement to be declared effective by
the SEC.  If permitted under the Securities Act, such Required Registration
Statement shall be one that is automatically effective upon filing.

 

(b)  [Intentionally Left Blank.]

 

(c)  The Company may not include in the Required Registration Statement shares
of Common Stock (or other securities) for sale for its own account or for the
account of other security holders of the Company. 

 

 (d) In addition to the rights set forth in Section 4.01(f), if the Required
Registration Statement is not filed and declared effective (or the Underlying
Stock is not listed (“Listed”) on the Company’s Principal Market) on or prior to
the Required Registration Date, the Company shall pay to the Holders of the
Warrants liquidated damages and not as a penalty, an aggregate amount of $5,000
per month until both (x) the Required Registration Statement has been filed and
become effective and (y) the Underlying Stock is Listed on the Principal Market.

 

 (e)  Upon the date of effectiveness of the Required Registration Statement, the
Company shall cause the Required Registration Statement to remain effective
until such time as all of the Registrable Securities covered by such Required
Registration Statement have been sold pursuant to such Required Registration
Statement.

 

(f) In the event that (i) the required Registration Statement is not effective
with the SEC (or the Underlying Stock is not Listed on the Company’s Principal
Market) as at the Required Registration Date or (ii) at any time after the
Required Registration Date the required Registration Statement is not effective
with the SEC (or the Underlying Stock is not then Listed for trading), then,
until the Required Registration Statement becomes effective (and the Underlying
Stock is Listed for trading), any Holder who desires to then exercise a Warrant
may do so by surrendering a number of Warrants (or fractional portions thereof)
having a value equal to the Exercise Price (a “Cashless Exercise”) if the then
Fair Market Value of a share of Common Stock exceeds the Exercise Price. The
value of Warrants so surrendered for exercise in a Cashless Exercise shall be
equal to the Fair Market Value, at the time of such surrender, of that number of
shares of Common Stock into which such Warrant is then exercisable with respect
to such exercise, less the aggregate Exercise Price of such exercised Warrants.

  

(g) In addition to the rights set forth in Section 4.01(f), if the Required
Registration Statement does not remain effective with the SEC and Listed on the
Principal Market until such time as all of the Registrable Securities covered by
such Required Registration Statement have been sold pursuant to such Required
Registration Statement, the Company shall pay to the Holders of the Warrants
liquidated damages and not as a penalty, an aggregate of $5,000 per month until
the Required Registration Statement is again effective.

 

(h) The maximum amount of liquidated damages paid as noted in Section 4.01(d)
and Section 4.01(g) in aggregate shall not to exceed $50,000.

 

 
7

--------------------------------------------------------------------------------

 

  

SECTION 4.02.  Piggyback Registration Rights.  (a)  If at any time the Company
has registered or has determined to register any of its securities for its own
account or for the account of other security holders of the Company on any
registration form (other than Form S-4 or S-8) which permits the inclusion of
the Registrable Securities (a “Piggyback Registration”), the Company will give
the Holders written notice thereof promptly (but in no event less than 15 days
prior to the anticipated filing date) and, subject to Section 4.02(c), shall
include in such registration all Registrable Securities requested to be included
therein pursuant to the written request of one or more Holders received within
10 days after delivery of the Company’s notice.  If a Piggyback Registration is
initiated as a primary underwritten offering on behalf of the Company, and the
managing underwriters advise the Company and the Holders that in their
reasonable opinion the number of shares of Common Stock and other Registrable
Securities proposed to be included in such registration exceeds the Maximum
Number of Shares, the Company shall include in such registration:  (i) first,
the number of shares of Common Stock that the Company proposes to sell; and
(ii) second, the number of shares of Common Stock and other Registrable
Securities requested to be included therein by holders of Common Stock and other
Registrable Securities, including Holders who have provided notice in accordance
with this Section 4.02(a), pro rata among all such holders on the basis of the
number of shares of Common Stock and other Registrable Securities requested to
be included therein by all such holders or as such holders and the Company may
otherwise agree.

 

(b)  If a Piggyback Registration is initiated as an underwritten registration on
behalf of a holder of shares of Common Stock other than the Holders, and the
managing underwriters advise the Company that in their reasonable opinion the
number of shares of Common Stock and other Registrable Securities proposed to be
included in such registration exceeds the Maximum Number of Shares, then the
Company shall include in such registration:  (i) first, the number of shares of
Common Stock requested to be included therein by the holder(s) requesting such
registration; (ii) second, the number of shares of Common Stock and other
Registrable Securities requested to be included therein by other holders of
shares of Common Stock and other Registrable Securities, including the Holders
(if the Holders have elected to include Registrable Securities in such Piggyback
Registration), pro rata among such holders on the basis of the number of shares
of Common Stock and other Registrable Securities requested to be included
therein by such holders or as such holders and the Company may otherwise agree;
and (iii) third, the number of shares of Common Stock that the Company proposes
to sell.

 

(c)  If any Piggyback Registration is a primary or secondary underwritten
offering, the Company shall have the right to select, in its sole discretion,
the managing underwriter or underwriters to administer any such offering.

 

(d)  The Company shall not grant to any Person the right to request the Company
to register any Common Stock in a Piggyback Registration unless such rights are
consistent with the provisions of this Section 4.02.

 

SECTION 4.03.  Expenses of Registration and Selling.  All Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  All Expenses (including, for the avoidance of doubt, any
underwriting discount or commission applicable to the sale by a Holder) incurred
in connection with the sale of any securities registered hereunder shall also be
borne by the Company.

 

SECTION 4.04.  Obligations of the Company.  Whenever required to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as reasonably practicable, subject to the other provisions of this Article IV:

 

(a)  Prepare and file with the SEC a Registration Statement with respect to a
proposed offering of Registrable Securities and use commercially reasonable
efforts to have such Registration Statement declared effective as promptly as
practicable.

 

(b)  Prepare and file with the SEC such amendments and supplements to the
applicable Registration Statement and the Prospectus or prospectus supplement
used in connection with such Registration Statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by such Registration Statement.

 

(c)  Furnish to the selling Holder or Holders and any underwriters such number
of copies of the applicable Registration Statement and each such amendment and
supplement thereto (including in each case all exhibits) and of a Prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned or to be
distributed by them.

 

 
8

--------------------------------------------------------------------------------

 

  

(d)  Use commercially reasonable efforts to (i) register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
selling Holder or Holders or any managing underwriter(s), (ii) to keep such
registration or qualification in effect for so long as such Registration
Statement remains in effect, and (iii) to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities owned by such selling Holder or
Holders; provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business, to file a general
consent to service of process or become subject to taxation in any such states
or jurisdictions.

 

(e)  Notify the selling Holder or Holders at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the applicable Prospectus, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which such statements were made, not
misleading.

 

(f)            Give written notice to the selling Holder or Holders:

 

(i)      when any Registration Statement filed pursuant to Section 4.01 or 4.02
or any amendment thereto has been filed with the SEC and when such Registration
Statement or any post-effective amendment thereto has become effective;

 

(ii)      of any request by the SEC for amendments or supplements to any
Registration Statement or the Prospectus included therein or for additional
information;

 

(iii)      of the issuance by the SEC of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose;

 

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and

 

(v)      of the happening of any event that requires the Company to make changes
in any effective Registration Statement or Prospectus in order to make the
statements therein not misleading (in the case of the Prospectus, in the light
of the circumstances under which such statements were made) (which notice shall
be accompanied by an instruction to suspend the use of the Prospectus until the
requisite changes have been made).

 

(g)         Use commercially reasonable efforts to prevent the issuance or
obtain the withdrawal of any order suspending the effectiveness of any
Registration Statement referred to in Section 4.04(f)(iii) at the earliest
practicable time.

 

(h)  Upon the occurrence of any event contemplated by Section 4.04(f)(v),
promptly prepare a post-effective amendment to such Registration Statement or a
supplement to the related Prospectus or file any other required document so
that, as thereafter delivered to the selling Holder or Holders and any
underwriters, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  If the Company notifies the selling Holder or Holders in accordance
with Section 4.04(f)(v) to suspend the use of the Prospectus until the requisite
changes to the Prospectus have been made, then the selling Holder or Holders and
any underwriters shall suspend use of such Prospectus and use commercially
reasonable efforts to return to the Company all copies of such Prospectus (at
the Company’s expense) other than permanently filed copies then in the
possession of the selling Holder or Holders or the underwriter.

 

(i)  Use commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the selling Holder or Holders or any managing underwriter(s).

 

 
9

--------------------------------------------------------------------------------

 

 

(j)  Enter into an underwriting agreement in form, scope and substance as is
customarily entered into for similar underwritten offerings of equity securities
by similar companies and take all such other actions reasonably requested by the
selling Holder or Holders or by the managing underwriter(s), if any, to expedite
or facilitate the underwritten disposition of such Registrable Securities, and
in connection therewith (i) make such representations and warranties to the
selling Holder or Holders and the managing underwriter(s), if any, with respect
to the business of the Company and its subsidiaries, and the Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by the issuer in similar underwritten offerings of equity
securities by similar companies, and, if true, confirm the same if and when
requested; (ii) use commercially reasonable efforts to furnish the
underwriter(s) with opinions of counsel to the Company, addressed to the
managing underwriter(s), if any, covering the matters customarily covered in the
opinions requested in similar underwritten offerings of equity securities by
similar companies; (iii) use commercially reasonable efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Registration Statement) who have certified
the financial statements included in such Registration Statement, addressed to
each of the managing underwriter(s), if any, such letters to be in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with similar underwritten offerings of equity securities
by similar companies; (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures customary in
similar underwritten offerings of equity securities by similar companies and
consistent with the provisions of Section 4.07 hereof; and (v) deliver such
documents and certificates as may be reasonably requested by the selling Holder
or Holders, their counsel and the managing underwriter(s), if any, to evidence
the continued validity of the representations and warranties made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

  

(k)  Make available for inspection by a single representative of the selling
Holder or Holders and the managing underwriter(s), if any, and their respective
attorneys or accountants, at the offices where normally kept, during reasonable
business hours, financial and other records, pertinent corporate documents and
properties of the Company, and cause the officers, directors and employees of
the Company to supply all information in each case reasonably requested by any
such representative, managing underwriter(s), attorney or accountant in
connection with such Registration Statement.

 

(l)  (i) Use commercially reasonable efforts to cause all shares of Common Stock
covered by a Registration Statement to be Listed on the Principal Market on
which the Common Stock is then Listed, and enter into such customary agreements,
including a supplemental listing application and indemnification agreement in
customary form; provided, however, that the applicable listing requirements are
satisfied, and (ii) provide a transfer agent and registrar for such Registrable
Securities covered by such Registration Statement no later than the effective
date of such Registration Statement.  The Company shall bear the cost of all
reasonable expenses associated with any listing.  A copy of any opinion of
counsel accompanying a listing application by the Company with respect to such
Registrable Securities shall be furnished to the selling Holder or Holders.

 

(m)  Make reasonably available senior executives of the Company to participate
in “road show” and other marketing presentations from time to time as reasonably
requested by the managing underwriter(s).

 

SECTION 4.05.  Suspension of Sales.  During any Scheduled Black-Out Period and
upon receipt of written notice from the Company that a Registration Statement,
Prospectus or prospectus supplement contains or may contain an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that
circumstances exist that make the use of such Registration Statement, Prospectus
or prospectus supplement inadvisable, the selling Holder or Holders shall
forthwith discontinue disposition of Registrable Securities until termination of
such Scheduled Black-Out Period or until the selling Holder or Holders have
received copies of a supplemented or amended Prospectus or prospectus
supplement, or until the selling Holder or Holders are advised in writing by the
Company that the use of the Prospectus and, if applicable, prospectus supplement
may be resumed.  If so directed by the Company, the selling Holder or Holders
shall deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in the selling Holder’s or Holders’ possession, of
the Prospectus and, if applicable, prospectus supplement covering such
Registrable Securities current at the time of receipt of such suspension
notice.  The total number of days that any such suspension may be in effect in
any 180-day period shall not exceed 60 days.

 

SECTION 4.06.  Furnishing Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Section 4.04 that the
selling Holder or Holders and the underwriter(s), if any, shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by them and the intended method of disposition of such securities as shall be
required to effect the registered offering of their Registrable Securities.

 

 
10

--------------------------------------------------------------------------------

 

 

SECTION 4.07.  Indemnification.  (a)  In connection with each registration
pursuant to Article IV, the Company agrees to indemnify and hold harmless each
selling Holder, and each Person, if any, who controls any selling Holder within
the meaning of Section 15 of the Securities Act, as follows:

 

(i)      against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or arising out of an untrue statement of a material fact
included in any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

 

(ii)      against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon
any such untrue statement or omission, or any such alleged untrue statement or
omission, if such settlement is effected with the written consent of the
Company, which consent shall not be unreasonably withheld;

 

provided, however, that, with respect to any selling Holder, this indemnity
shall not apply to any loss, liability, claim, damage or expense to the extent
arising out of an untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by such selling Holder expressly for use in the
Registration Statement (or any amendment thereto), or any preliminary prospectus
or the Prospectus (or any amendment or supplement thereto).

 

(b)       Each selling Holder agrees severally, and not jointly, to indemnify
and hold harmless the Company, its directors, each of its officers who signed a
Registration Statement, and the other selling Holders, and each Person, if any,
who controls the Company and any other selling Holder within the meaning of
Section 15 of the Securities Act, against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 4.07(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto), or any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by such selling Holder expressly for use in
the Registration Statement (or any amendment thereto), or any preliminary
prospectus or the Prospectus (or any amendment or supplement
thereto); provided that no such selling Holder shall be liable under this
Section 4.07 for any amounts exceeding the product of the sales price per
Registrable Security and the number of Registrable Securities being sold
pursuant to such Registration Statement or Prospectus by such selling Holder.

 

(c)  Each indemnified party shall give prompt notice to each indemnifying party
of any action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve the
indemnifying party from any liability it may have under this Agreement, except
to the extent that the indemnifying party is prejudiced thereby.  If it so
elects, after receipt of such notice, an indemnifying party, jointly with any
other indemnifying parties receiving such notice, may assume the defense of such
action with counsel chosen by it; provided, however, that the indemnified party
shall be entitled to participate in (but not control) the defense of such action
with counsel chosen by it, the reasonable fees and expenses of which shall be
paid by such indemnified party, unless a conflict would arise if one counsel
were to represent both the indemnified party and the indemnifying party, in
which case the reasonable fees and expenses of counsel to the indemnified party
shall be paid by the indemnifying party or parties.  In no event shall the
indemnifying party or parties be liable for a settlement of an action with
respect to which they have assumed the defense if such settlement is effected
without the written consent of such indemnifying party, or for the reasonable
fees and expenses of more than one counsel for (i) the Company, its officers,
directors and controlling persons as a group, and (ii) the selling Holders and
their controlling persons as a group, in each case, in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances; provided, however,
that if, in the reasonable judgment of an indemnified party, a conflict of
interest may exist between such indemnified party and the Company or any other
of such indemnified parties with respect to such claim, the indemnifying party
shall be obligated to pay the reasonable fees and expenses of such additional
counsel.

 

 
11

--------------------------------------------------------------------------------

 

  

SECTION 4.08.  Contribution.  (a)  If the indemnification provided for  in or
pursuant to Section 4.07 is due in accordance with the terms hereof, but held by
a court of competent jurisdiction to be unavailable or unenforceable in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions which result in such losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party on the one hand
and of the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party, and
by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  In no event shall
the liability of the selling Holders be greater in amount than the amount for
which such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 4.07(a) had
been available under the circumstances.

 

(b)  No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 4.08(b), each director of the Company, each officer of the Company
who signed a Registration Statement, and each Person, if any, who controls the
Company or a selling Holder within the meaning of Section 15 of the Securities
Act shall have the same rights to contribution as the Company or such selling
Holder, as the case may be.

 

SECTION 4.09.  Representations, Warranties and Indemnities to Survive.  The
indemnity and contribution agreements contained in this Article IV and the
representations and warranties of the Company referred to in
Section 4.04(j) shall remain operative and in full force and effect regardless
of (i) any termination of any underwriting or agency agreement; (ii) any
investigation made by or on behalf of the selling Holder or Holders, the Company
or any underwriter or agent or controlling Person; or (iii) the consummation of
the sale or successive resales of the Registered Securities.

 

SECTION 4.10.  Intentionally Left Blank. 

 

SECTION 4.11.  Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees, so long as it is subject to the periodic
reporting requirements of the Exchange Act, to use commercially reasonable
efforts to:

 

(a)      make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement;

 

(b)      file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

 

(c)      so long as the Holders own any Registrable Securities, furnish to such
Holders forthwith upon request:  (i) in the event the Company is no longer
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act and of the Exchange Act;
(ii) in the event the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, a copy of the most recent annual or
quarterly report of the Company; and (iii) such other reports and documents as
the Holders may reasonably request in availing themselves of any rule or
regulation of the SEC allowing them to sell any such securities without
registration; provided, however, that the Company shall be deemed to have
furnished any such document if it shall have timely made such document available
on the SEC’s Electronic Data Gathering, Analysis and Retrieval System, or a
successor system.

 

 
12

--------------------------------------------------------------------------------

 

ARTICLE V

Adjustments

 

SECTION 5.01.  Adjustments for Cash Dividends. In the event that the Company
shall pay a cash dividend on the shares of its Common Stock, the Exercise Price
for each Warrant shall be reduced by the cash dividend paid on each share of
Common Stock (it being understood that such dividends are restricted by the Loan
Agreement).

 

SECTION 5.02.  Adjustments Upon Certain Transactions.   The Exercise Price and
the number of shares of Common Stock issuable upon exercise of each Warrant
shall be adjusted in the event the Company (i) pays a dividend or makes any
other distribution with respect to its Common Stock solely in shares of Common
Stock or Common Stock Equivalents; (ii) subdivides its outstanding Common Stock;
or (iii) combines its outstanding Common Stock into a smaller number of shares. 
In such event, the number of shares of Common Stock issuable upon exercise of
each Warrant immediately prior to the record date for such dividend or
distribution or the effective date of such subdivision or combination shall be
adjusted so that the Holder of each Warrant shall thereafter be entitled to
receive the number of shares of Common Stock that such Holder would have owned
or have been entitled to receive after the happening of any of the events
described above, had such Warrant been exercised immediately prior to the
happening of such event or any record date with respect thereto.  In addition,
upon an adjustment pursuant to this Section 5.02, the Exercise Price for each
share of Common Stock payable upon exercise of such Warrant shall be adjusted
(calculated to the nearest $.0001) so that it shall equal the product of the
Exercise Price immediately prior to such adjustment multiplied by a fraction,
the numerator of which shall be the number of shares of Common Stock issuable
upon the exercise of each Warrant immediately prior to such adjustment, and the
denominator of which shall be the number of shares of Common Stock so issuable
immediately thereafter.  Such adjustment shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

 

SECTION 5.03.  Dividends and Distributions.  (a)  If the Company shall fix a
record date for the payment of a dividend or the making of a distribution with
respect to the Common Stock (other than one subject to Section 5.01 or
Section 5.02), including in connection with a Recapitalization Event (it being
understood that, if there is a distribution in connection with a
Recapitalization Event and no record date is set therefor, the effective date of
such Recapitalization Event shall be deemed to be the record date fixed by the
Company for purposes of this Section 5.03), the Exercise Price immediately after
the record date for such dividend or distribution shall be determined by
multiplying (A) the Exercise Price in effect on such record date by (B) a
fraction, the numerator of which shall be the Fair Market Value per share of
Common Stock as of the last trading day before the date (the “Ex-date”) on which
the Common Stock first trades without the right to receive such dividend or
distribution less the Fair Market Value of the items distributed in respect of
each share of Common Stock in such dividend or distribution, and the denominator
of which shall be the Fair Market Value per share of Common Stock as of the last
trading day before the Ex-date.  As used in this Section 5.03, “Recapitalization
Event” means any consolidation, merger or similar extraordinary transaction
(other than any consolidation, merger or similar extraordinary transaction of
the Company with an unaffiliated third party), or any recapitalization or
reclassification of the Common Stock.  Upon any adjustment of the Exercise Price
pursuant to this Section 5.03, the total number of shares of Common Stock
purchasable upon the exercise of each Warrant shall be such number of shares
(calculated to the nearest hundredth) purchasable per Warrant immediately prior
to such adjustment multiplied by a fraction, the numerator of which shall be the
Fair Market Value per share of Common Stock as of the last trading date before
the Ex-date, and the denominator of which shall be the Fair Market Value per
share of Common Stock as of the last trading date before the Ex-date less the
Fair Market Value of the items distributed in respect of each share of Common
Stock in such dividend or distribution.

 

(b)  In the case of a Recapitalization Event in which outstanding shares of
Common Stock are converted either solely or partially into shares of common
stock of another company, each Warrant shall also become a Warrant to purchase a
number of shares of common stock of the other company for an Exercise Price per
share calculated by (i) first, applying the rules in Sections 5.01 or 5.02, as
applicable, and Section 5.03(a) to determine an initially adjusted Exercise
Price per share and number of shares of Common Stock purchasable upon the
exercise of each Warrant, (ii) second, multiplying the initially adjusted number
of shares by the number of shares of common stock of the other company into
which each share of Common Stock of the Company shall be converted in the
Recapitalization Event to arrive at the final adjusted number of shares of
common stock of the other company purchasable upon exercise of each Warrant and
(iii) third, dividing the initially adjusted Exercise Price per share of Common
Stock by the number of shares of common stock of the other company into which
each share of Common Stock of the Company shall be converted in the
Recapitalization Event to arrive at the final adjusted Exercise Price per share
of common stock of the other company.  In any case where this
Section 5.03(b) applies, the second sentence of Section 5.05 shall also apply to
the Recapitalization Event as though it were a Reorganization Event.

 

 
13

--------------------------------------------------------------------------------

 

 

(c)  Notwithstanding anything to the contrary contained herein, in the case of a
Recapitalization Event, to the extent that one or more of the adjustments set
forth in Section 5.01 or 5.02 would be applicable to such Recapitalization
Event, the adjustments set forth in Sections 5.01, 5.02 and 5.03(a) shall be
applied in the order in which the events described in such Sections
occur; provided, however, that no adjustment pursuant to Section 5.01, 5.02 or
5.03(a), as applicable, shall be made for an event in connection with such
Recapitalization Event for which an adjustment has already been made.

 

SECTION 5.04.  [Intentionally Left Blank.]

 

SECTION 5.05.  Consolidation, Merger or Sale.  If any consolidation, merger or
similar extraordinary transaction of the Company with another Person (other than
any subsidiary of the Company), or the sale of all or substantially all of its
assets, other than in any such case a Recapitalization Event, shall be effected
(a “Reorganization Event”), and in connection with such Reorganization Event,
the Common Stock shall be converted into or exchanged for or become the right to
receive cash, securities or other property, then, as a condition of such
Reorganization Event, lawful and adequate provisions shall be made by the
Company whereby the Holder of each Warrant shall thereafter have the right to
purchase and receive on exercise of such Warrant, for an aggregate price equal
to the aggregate Exercise Price for all of the shares underlying the Warrant as
in effect immediately before such transaction (subject to adjustment thereafter
as contemplated by the succeeding sentence), the same kind and amount of cash,
securities or other property as it would have had the right to receive if it had
exercised such Warrant immediately before such transaction and been entitled to
participate therein.  In the event of any such Reorganization Event, the Company
shall make appropriate provision to ensure that applicable provisions of this
Agreement (including the provisions of Article IV and this Article V) shall
thereafter be binding on the other party to such transaction (or the successor
in such transaction) and applicable to any securities thereafter deliverable
upon the exercise of Warrants.  The Company will not affect any such
Reorganization Event unless, prior to the consummation thereof, the successor
entity (if other than the Company) resulting from such Reorganization Event or
the entity purchasing such assets shall assume, by written instrument reasonably
satisfactory in form and substance to the Agent, executed and mailed or
delivered to each Holder of a Warrant at the last address of such Holder
appearing on the books of the Company, the obligation to deliver the cash,
securities or property deliverable upon exercise of Warrants.  The Company shall
notify the Holder of each Warrant of any such proposed Reorganization Event
reasonably prior to the consummation thereof so as to provide such Holder with a
reasonable opportunity prior to such consummation to exercise each Warrant in
accordance with the terms and conditions hereof; provided, however, that in the
case of a transaction which requires notice to be given to the holders of Common
Stock of the Company, the Holder of each Warrant shall be provided the same
notice given to the holders of Common Stock of the Company.

 

SECTION 5.06.  [Intentionally Left Blank.]

 

SECTION 5.07     Minimal Adjustments. No adjustment in the Exercise Price or the
number of shares of Stock to be obtained upon exercise of a Warrant shall be
made if such adjustment would result in a change in the number of shares of
Common Stock issuable upon the exercise of a Warrant of less than one share (the
"Adjustment Threshold Amount"). Any adjustment not made because the Adjustment
Threshold Amount is not satisfied shall be carried forward and made, together
with any subsequent adjustments, at such time as (a) the aggregate amount of all
such adjustments is equal to at least the Adjustment Threshold Amount or (b) a
Warrant is exercised.

 

SECTION 5.08      Notice of Adjustment; Certificate as to Adjustments.

 

(a)     In case the Company shall propose (i) to pay any dividend payable in
stock of any class to the holders of its Common Stock or to make any other
distribution to the holders of its Common Stock, (ii) to distribute to the
holders of its Common Stock rights to subscribe for or to purchase any
Convertible Securities or additional shares of Common Stock or shares of stock
of any class or any other securities, warrants, rights or options, (iii) to
effect the liquidation, dissolution or winding up of the Company or (iv) to
effect any merger, consolidation, share exchange or sale or other disposition of
all or substantially all of the assets of the Company, then in each such case
the Company shall give to the Holder written notice of such proposed action,
which shall specify the date on which a record is to be taken for the purposes
of such stock dividend, distribution or rights, or the date on which such
merger, consolidation, share exchange, sale, disposition, liquidation,
dissolution or winding up is to take place and the date of participation therein
by the holders of Common Stock, if any such date is to be fixed, and shall also
set forth such facts with respect thereto as shall be then reasonably available
and reasonably necessary to indicate the effect of such action on the Common
Stock and on the Exercise Price and number of shares of Underlying Stock after
giving effect to any adjustment which will be required as a result of such
action. Such notice shall be so given in the case of any action covered by
clause (i) or (ii) above at least 5 Business Days prior to the record date for
determining holders of the Common Stock for purposes of such action and, in the
case of any other such action, at least 5 Business Days prior to the earlier of
the date of the taking of such proposed action or the date of participation
therein by the holders of Common Stock.

 

 
14

--------------------------------------------------------------------------------

 

 

(b)     Upon the occurrence of each adjustment or readjustment of the Exercise
Price and the number of shares of Common Stock to be obtained upon exercise of a
Warrant pursuant to this Article V, a Warrant shall, without any action on the
part of the Holder thereof, be adjusted in accordance with this Article V, and
the Company promptly (and in any event within 10 Business Days after the event
requiring the adjustment) shall compute such adjustment or readjustment in
accordance with the terms hereof and prepare and furnish promptly to the Holders
a certificate setting forth such adjustment or readjustment, showing in detail
the facts upon which such adjustment or readjustment is based. Such certificate
shall be informational only and not binding on the Holder.

 

SECTION 5.09      Miscellaneous. The following provisions shall be applicable to
the making of adjustments of the Exercise Price and number of shares of
Underlying Stock as provided above in this Article V:

 

(a)     The sale or other disposition of any issued shares of Common Stock owned
or held by or for the account of the Company or any of its subsidiaries shall be
deemed an issuance thereof for the purposes of this Article V.

 

 

(b)     In computing adjustments under this Article V, fractional interests in
Common Stock shall be taken into account to the nearest one-thousandth of a
share.

 

SECTION 5.10.  Affiliate Transactions.  In the event that the Company shall
issue any shares of Common Stock (or Common Stock Equivalents) to, or repurchase
any shares of Common Stock (or Common Stock Equivalents) from, any Affiliate,
other than Excluded Securities, such issuance or repurchase shall be on terms no
less favorable to the Company than those obtainable by a party who is not an
Affiliate.

 

  

ARTICLE VI

Warrant Transfer Books

 

SECTION 6.01.  Warrant Transfer Books.  Subject to Section 3.05:

 

(a)       The Company shall keep at its principal place of business a register
in which the Company shall provide for the registration of Warrant Certificates
and of any exchanges of Warrant Certificates as herein provided.

 

(b)       At the option of the Holder, Warrant Certificates may be exchanged at
such office and upon payment of the charges hereinafter provided.  Whenever any
Warrant Certificates are so surrendered for exchange, the Company shall execute
and deliver the Warrant Certificates that the Holder making the exchange is
entitled to receive.

 

(c)       All Warrant Certificates issued upon any registration of transfer or
exchange of Warrant Certificates shall be the valid obligations of the Company,
evidencing the same obligations, and entitled to the same benefits under this
Agreement, as the Warrant Certificates surrendered for such registration of
transfer or exchange.

 

(d)       Every Warrant Certificate surrendered for registration of exchange
shall (if so required by the Company) be duly endorsed, or be accompanied by a
written instrument of transfer in form reasonably satisfactory to the Company,
duly executed by the Holder thereof or his attorney duly authorized in writing.

 

(e)       No service charge shall be made to a Holder for any registration of
transfer or exchange of any Warrant Certificates, and the Company shall pay any
taxes or other governmental charges that may be imposed in connection with any
registration of exchange of Warrant Certificates.

 

(f)       Any Warrant Certificate when duly endorsed in blank shall be deemed
negotiable and when a Warrant Certificate shall have been so endorsed, the
Holder thereof may be treated by the Company and all other Persons dealing
therewith as the absolute owner thereof for any purpose and as the Person
entitled to exercise the rights represented thereby.

 

 
15

--------------------------------------------------------------------------------

 

 

ARTICLE VII

Warrant Holders

 

SECTION 7.01.  No Voting Rights.  Prior to the exercise of the Warrants, no
Holder of a Warrant Certificate, in its capacity as such, shall be entitled to
any rights of a stockholder of the Company, including the right to vote or to
consent with respect to any matter (except, in the case of the “Agent” or a
“Lender” under the Loan Agreement, to the extent provided for in the Loan
Agreement).

 

SECTION 7.02.  Right of Action.  All rights of action in respect of this
Agreement are vested in the Holders of the Warrants, and any Holder of Warrants,
without the consent of the Holder of any other Warrant, may, on such Holder’s
own behalf and for such Holder’s own benefit, enforce, and may institute and
maintain any suit, action or proceeding against the Company suitable to enforce,
or otherwise in respect of, such Holder’s right to exercise or exchange such
Holder’s Warrants in the manner provided in this Agreement or any other
obligation of the Company under this Agreement.

 

SECTION 7.03.  Agent.  The Holders of the Warrants appoint Agent as their agent
and authorize Agent to bind, and take all actions in connection with this
Agreement on behalf of, the Holders which may be taken by the Agent as set forth
in this Agreement.   The Company shall be entitled to rely on direction by Agent
on behalf of any Holder for the powers granted to the Agent herein. The initial
Agent shall be designated by written notice to the Company as soon as
practicable after the date hereof.

 

 

ARTICLE VIII

Representations and Warranties

 

SECTION 8.01.  Representations and Warranties of the Company.  The Company
hereby represents and warrants that, as of the Issuance Date:

 

(a)      Existence, Power and Ownership.  It is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

(b)      Authorization.  It has the corporate power and authority to enter into
this Agreement and to perform its obligations under, and consummate the
transactions contemplated by, this Agreement and has by proper action duly
authorized the execution and delivery of this Agreement.

 

(c)      No Conflicts.  None of the execution and delivery of this Agreement,
the consummation of the transactions contemplated herein or the performance of
and compliance with the terms and provisions hereof will:  (i) violate or
conflict with any provision of its Certificate of Incorporation or By-laws;
(ii) violate any law, regulation (including Regulation G, T, U or X), order,
writ, judgment, injunction, decree or permit applicable to it; (iii) violate or
materially conflict with any contractual provisions of, or cause an event of
default or give rise to any right of acceleration under, (A) any Material
Agreement or Substantial Agreement (each as defined in the Loan Agreement) or
(B) any other agreement, instrument or contract the breach of which or default
thereunder is reasonably likely to result in a Material Adverse Change to the
Company; or (iv) result in or require the creation of any lien, security
interest or other charge or encumbrance (other than those contemplated in or in
connection with this Agreement) upon or with respect to its properties.

 

(d)      Consents.  No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or other
Person (or group of Persons) is required in connection with the execution,
delivery or performance of this Agreement or the Warrants.   

 

 

(e)      Enforceable Obligations.  This Agreement has been duly executed and
delivered by the Company and assuming due authorization, execution and delivery
hereof by the Warrant Holders, constitutes a legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

 
16

--------------------------------------------------------------------------------

 

 

(f)      Capitalization.  As of the date hereof, the Company’s authorized
capital stock consists of 95,000,000 shares of Common Stock and 5,000,000 shares
of Preferred Stock.  As of the Issuance Date, 66,650,752 shares of Common Stock
are issued and outstanding (excluding treasury stock) and no shares of the
Company’s Preferred Stock were issued and outstanding, and 4,666,314 stock
options and other Common Stock Equivalents were issued and outstanding under the
Company’s restricted stock and stock option plans all of which shares constitute
Qualifying Employee, Consultant or Director Stock or outside of such plans. 
There are no Voting Securities authorized or outstanding other than the Common
Stock and there are no other classes of capital stock of the Company
outstanding.  The outstanding shares of Common Stock are duly authorized,
validly issued, fully paid and non-assessable.  There are no preemptive rights
or, except as set forth above and except for the Warrants, other outstanding
rights (other than the Rights Make-Whole Rights as defined below in Section
10.13), options, warrants, conversion rights or agreements or commitments of any
character relating to the Company’s authorized and issued, unissued or treasury
shares of capital stock, and the Company has not issued any debt securities,
other securities, rights or obligations that are currently outstanding and
convertible into or exchangeable for, or giving any Person a right to subscribe
for or acquire, capital stock of the Company. 

 

(g)      Board Approvals.  The Board has granted all necessary approvals under
the Company’s constituent documentation and the Delaware General Corporation Law
with respect to the acquisition and exercise of the Warrants by the Warrant
Holders, including for purposes of Section 203 of the Delaware General
Corporation Law.

 

(h)      No Registration Requirement.  None of the Company, its subsidiaries or
any of their respective Affiliates has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Securities Act) that is or would be integrated
with the issuance of the Warrants in a manner that would require the
registration under the Securities Act of the Warrants or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with the offering of the
Warrants or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.  Assuming the accuracy of the
representations and warranties of the Holders in Section 8.02 hereof, it is not
necessary in connection with the offer, sale and delivery of the Warrants to the
Warrant Holders in the manner contemplated herein to register any of the
Warrants under the Securities Act.

 

SECTION 8.02.  Representations and Warranties of the Holders.  Each Holder,
severally and not jointly, hereby represents and warrants that:

 

(a)      Investment Intent.  Such Holder acknowledges that neither the issuance
nor sale of the Warrants, nor the issuance of the shares of Common Stock
issuable upon the exercise thereof, have been registered under the Securities
Act or under any state securities laws.  Such Holder (i) is acquiring the
Warrants and the shares of Common Stock issuable upon the exercise thereof
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute any of the securities to any
person in violation of the Securities Act or any other applicable securities
laws and (ii) will not sell or otherwise dispose of any of the Warrants or the
shares of Common Stock issuable upon the exercise thereof, except in compliance
with the registration requirements or exemption provisions of the Securities Act
and any other applicable securities laws.

 

(b)      Accredited Investor Status.  (i) Such Holder is an “accredited
investor” as such term is defined in Rule 501(a) promulgated under the
Securities Act whose knowledge and experience in financial and business matters
are such that such Holder is capable of evaluating the merits and risks of its
investment in the Warrants or the shares of Common Stock issuable upon the
exercise thereof and (ii)(A) such Holder’s financial situation is such that it
can afford to bear the economic risk of holding the Warrants or the shares of
Common Stock issuable upon the exercise thereof for an indefinite period of
time, (B) such Holder can afford to suffer complete loss of its investment in
the Warrants or the shares of Common Stock issuable upon the exercise thereof,
(C) the Company has made available to such Holder all documents and information
that such Holder has requested relating to an investment in the Company and
(D) such Holder has had adequate opportunity to ask questions of, and receive
answers from, the Company as well as the Company’s officers, employees, agents
and other representatives concerning the Company’s business, operations,
financial condition, assets, liabilities and all other matters relevant to such
Holder’s investment in the Warrants or the shares of Common Stock issuable upon
the exercise thereof.

 

 

ARTICLE IX

Covenants

 

SECTION 9.01.  Reservation of Common Stock for Issuance on Exercise of
Warrants.  The Company covenants that it will at all times reserve and keep
available, free from preemptive rights and solely for the purpose of issue upon
exercise of the Warrants as herein provided, out of its authorized but unissued
Common Stock, such number of shares of Common Stock as shall then be issuable
upon the exercise of all Warrants issuable hereunder.  The Company covenants
that all shares of Common Stock issuable upon exercise of the Warrants shall,
upon such issue, be duly and validly issued and fully paid and non-assessable.

 

 
17

--------------------------------------------------------------------------------

 

 

SECTION 9.02.  Notice of Dividends.  At any time when the Company declares any
dividend on its Common Stock, it shall give notice to the Agent and the Holders
of all the then outstanding Warrants of any such declaration not less than (a)
15 days prior to the related record date for payment of the dividend so declared
or (b) if such record date is during a Scheduled Black-Out Period (or other
black-out period applicable to the Company), 15 days prior to the commencement
of such Scheduled Black-Out Period (or other black-out period applicable to the
Company).

 

 SECTION 9.03.  Certain Other Events.  If any event occurs as to which the
provisions of Article V are not strictly applicable or, if strictly applicable,
would not fairly protect the rights of the Warrant Holders in accordance with
the essential intent and principles of such provisions, then the Board shall
make such adjustments in the application of such provisions, in accordance with
such essential intent and principles, as shall be reasonably necessary, in the
good faith judgment of the disinterested members of the Board, to protect such
purchase rights as aforesaid.

 

SECTION 9.04.  Transfers.  Subject to compliance with applicable Federal or
state securities laws, the (a) Warrants and (b) Common Stock issuable upon
exercise of the Warrants shall be freely transferable.

 

 

ARTICLE X

Miscellaneous

 

SECTION 10.01.  Tax Matters.  The Company shall pay all transfer, stamp and
other similar taxes that may be imposed in respect of the issuance or delivery
of the Warrants or in respect of the issuance or delivery by the Company of any
securities upon exercise of the Warrants with respect thereto.  The Company
shall not pay any tax or other charge imposed in connection with any transfer
involved in the issue of any certificate for shares of Common Stock or payment
of cash to any Person other than the Holder of a Warrant Certificate surrendered
upon the exercise or purchase of a Warrant, and the Holder shall be responsible
for any such tax or other charge.

 

SECTION 10.02.  Surrender of Certificates.  Any Warrant Certificate surrendered
for exercise or purchase shall be promptly canceled by the Company and shall not
be reissued by the Company.  The Company shall destroy such canceled Warrant
Certificates.

 

SECTION 10.03.  Mutilated, Destroyed, Lost and Stolen Warrant Certificates. 
(a)  If (i) any mutilated Warrant Certificate is surrendered to the Company or
(ii) the Company receives evidence to its satisfaction of the destruction, loss
or theft of any Warrant Certificate, and there is delivered to the Company such
appropriate affidavit of loss, applicable processing fee and a corporate bond of
indemnity as may be reasonably required by the Company to save it harmless,
then, in the absence of notice to the Company that such Warrant Certificate has
been acquired by a bona fide purchaser, the Company shall execute and deliver,
in exchange for any such mutilated Warrant Certificate or in lieu of any such
destroyed, lost or stolen Warrant Certificate, a new Warrant Certificate of like
tenor and for a like aggregate number of Warrants.

 

(b)       Upon the issuance of any new Warrant Certificate under this
Section 10.03, the Company shall pay any taxes or other governmental charges
that may be imposed in relation thereto and other expenses in connection
therewith.

 

(c)       Every new Warrant Certificate executed and delivered pursuant to this
Section 10.03 in lieu of any destroyed, lost or stolen Warrant Certificate shall
constitute an original contractual obligation of the Company, whether or not the
destroyed, lost or stolen Warrant Certificate shall be at any time enforceable
by anyone, and shall be entitled to the benefits of this Agreement equally and
proportionately with any and all other Warrant Certificates duly executed and
delivered hereunder.

  

(d)       The provisions of this Section 10.03 are exclusive and shall preclude
(to the extent lawful) all other rights or remedies with respect to the
replacement of mutilated, destroyed, lost or stolen Warrant Certificates.

 

 
18

--------------------------------------------------------------------------------

 

 

SECTION 10.04.  Removal of Legends.  In the event (a) the shares of Underlying
Stock are registered under the Securities Act or (b) the Company is presented
with an opinion of counsel, obtained at Holder’s expense, reasonably
satisfactory to the Company that transfers of shares of Underlying Stock do not
require registration under the Securities Act, the Company shall direct its
transfer agent, and the transfer agent shall, upon surrender by a Holder of its
certificates evidencing such shares of Underlying Stock to the transfer agent,
exchange such certificates for certificates without the legends referred to in
Section 3.06(e).    

 

 SECTION 10.05.  Notices.  Any notice, demand or delivery to the Company or the
Agent authorized by this Agreement shall be sufficiently given or made when
mailed if sent by first-class mail, postage prepaid, addressed to the Company or
the Agent, as applicable, as follows:

 

If to the Company:

 

Towerstream Corporation

88 Silva Lane

Middletown, Rhode Island 02842

Attn: Joseph Hernon (CFO)

 

With a copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attn: Harvey J. Kesner, Esq.

 

 

If to the Agent:

 

To the address

furnished in writing

by Agent to the Company

 

With a copy to (which shall not constitute notice to Agent or any Holder):

 

Jaspan Schlesinger LLP

300 Garden City Plaza, 5th Floor

Garden City, New York 11530

Attention:  Robert Londin, Esq.

 

or such other address as shall have been furnished to the party giving or making
such notice, demand or delivery.

 

Any notice required to be given by the Company to the Holders pursuant to this
Agreement shall be made by mailing by registered mail, return receipt requested,
to the Holders at their respective addresses shown on the register of the
Company.  Any notice that is mailed in the manner herein provided shall be
conclusively presumed to have been duly given when mailed, whether or not the
Holder receives the notice.

 

SECTION 10.06.  Applicable Law; Jurisdiction. 

 

(a)     Applicable Law. The validity of this Agreement and the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto and
thereto with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York (including Sections 5-1401 and 5-1402 of the New
York General Obligations Law, but otherwise excluding and without regard for the
conflicts of law principles thereof).

 

 
19

--------------------------------------------------------------------------------

 

 

(b)     Jurisdiction. The Company hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
United States Federal or New York state court sitting in New York, New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or for recognition or enforcement of any judgment,
and the Company hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York state court or, to the extent permitted by law, in such Federal court.
The Company waives, to the extent permitted under applicable law, any right it
may have to assert the doctrine of forum non conveniens or to object to venue to
the extent any proceedings is brought in accordance with this Section 10.6(b).
Nothing in this Agreement shall affect any right that the Agent or any Holder
may otherwise have to bring any action or proceeding relating to this Agreement
against the Company or its properties in the courts of any jurisdiction.

 

SECTION 10.07.  Persons Benefiting.  This Agreement shall be binding upon and
inure to the benefit of the Company and the Agent, and their successors,
assigns, beneficiaries, executors and administrators, and the Holders from time
to time of the Warrants.  Except as otherwise expressly provided herein, nothing
in this Agreement is intended or shall be construed to confer upon any Person,
other than the Company, the Agent and the Holders, any right, remedy or claim
under or by reason of this Agreement or any part hereof.

 

SECTION 10.08.  Counterparts.  This Agreement may be executed in any number of
counterparts, including by means of facsimile and/or electronic mail
transmission, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

 

SECTION 10.09.  Amendments.  Neither this Agreement nor any provisions hereof
shall be waived, modified, changed, discharged or terminated other than in a
writing signed by each of the Company and the Agent.  For the avoidance of
doubt, with the written consent of the Agent, the Company may from time to time
(i) supplement or amend this Agreement to cure any ambiguity, to correct or
supplement any provision contained herein which may be defective or inconsistent
with any other provisions herein, or to make any other provisions with regard to
matters or questions arising hereunder and (ii) modify the Agreement for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or modifying in any manner the rights of the
Holders hereunder.

 

SECTION 10.10.  Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience and shall not control or
affect the meaning or construction of any of the provisions hereof.

 

SECTION 10.11.  Entire Agreement.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.  In the event of
any conflict, discrepancy or ambiguity between the terms and conditions
contained in this Agreement and any schedules or attachments hereto, the terms
and conditions contained in this Agreement shall take precedence.

 

SECTION 10.12 Intentionally Left Blank.

 

SECTION 10.13 Rights Make-Whole Right. (a) The Company represents and warrants
that: on November 8, 2010, the Board of the Company authorized and declared a
dividend of one preferred share purchase right (a “Right”) for each then
outstanding share of the Company’s Common Stock. The dividend was paid to the
Company’s stockholders of record as of the close of business on November 24,
2010 (the “Record Date”). Each Right was issued pursuant to, and is subject to
the terms and conditions of, the Rights Agreement, dated November 9, 2010 (the
“Rights Agreement”) between the Company and Continental Stock Transfer & Trust
Company, as Rights Agent. Each Right, when exercisable, entitles the registered
holder thereof to purchase from the Company one one-hundredth (1/100th) of a
share of Series A Preferred Stock, par value $0.001 per share of the Company
(the “Preferred Stock”) at a Purchase Price of $18.00 per one-hundredth
(1/100th) of a share of Preferred Stock (the “Purchase Price”), subject to
certain adjustments. The Rights are currently represented by the certificate
evidencing the outstanding shares of Common Stock and will not be exercisable,
or transferable apart from the Common Stock, until after the “Distribution Date”
which shall be the earlier to occur of: (i) the tenth business day after the
first date or public announcement that any person, or group of affiliated or
associated persons, has become the beneficial owner of 15% or more of the
outstanding Common Stock of the Company (any such person or group, an “Acquiring
Person”); or (ii) the tenth business day, or such later date as determined in
the sole discretion of the Board of the Company, after the public announcement
of a tender or exchange offer, the consummation of which would result in the
beneficial ownership by an Acquiring Person of 15% or more of the outstanding
Common Stock of the Company. The Rights provide that in the event that the
Company is acquired in a merger or other business combination or 50% or more of
the Company’s assets, cash flow or earning power are sold (each, a “Rights
Trigger”), each holder of a Right shall thereafter have a right to purchase (any
exercise of such right, a “Rights Exercise”) a number of shares of the acquiring
company (“Acquired Company Shares”) equal to the Purchase Price of the Right
divided by 50% of the then current market price per share of the acquiring
company.

 

 
20

--------------------------------------------------------------------------------

 

 

(b)Since the Common Stock underlying the Warrants was not outstanding on the
Record Date, in the event of any Rights Trigger, without further action of any
Holder, the Company shall promptly make each Holder (and holder of Underlying
Common Stock acquired pursuant to the exercise of a Warrant) whole by paying
such Holder/holder an amount (as reasonably determined in good faith by the
Agent on behalf of the Holders/holders; such right to receive payment, the
“Rights Make-Whole Right”) equal to the value which such Holder/holder would
have possessed if (i) the Common Stock underlying the Warrants had been
outstanding on the Record Date, (ii) such Holder/holder had received the
dividend in connection with the Company’s Rights plan on the Distribution Date,
and (iii) the Rights Exercise occurred and immediately thereafter the
Holder/holder received the Fair Market Value of the aggregate Acquired Company
Shares which would have been otherwise so acquirable by the Holder/holder; in
each case, solely to the extent that the Rights become exercisable under such
Rights plan (and/or the Rights Agreement) and the Rights are not redeemed by the
Company. Unless notified by the Agent in writing to the contrary,
notwithstanding anything else to the contrary, (x) the Rights Make-Whole Right
shall constitute Registrable Securities, (y) shall be coupled with the Warrants
and the Underlying Stock on a pro rata basis consistent with the foregoing
without separate certification thereof, and (z) may not be separately
transferred by the Holders.

 

SECTION 10.14 Severability. The provisions of this Agreement, the A-Warrants and
the B-Warrants are severable, and if any clause or provision shall be held
invalid, illegal or unenforceable in whole or in part, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof,
and shall not in any manner affect any other clause or provision of this
Agreement, the A-Warrants or the B-Warrants. Notwithstanding anything to the
contrary in Section 8.01(d), in the event that shareholder approval is required
in connection with the issuance of the A-Warrants but not in connection with the
issuance of the B-Warrants, the Company shall, to the extent legally
permissible, issue the B-Warrants in accordance with the terms of this Agreement
without obtaining prior shareholder approval for such issuance. This Section
10.14 is in addition to (and without prejudice to) the Holders’ entitlements in
the event of a breach of Section 8.01(d) above.

 

SECTION 10.15 Certain Other Adjustments. The representations and warranties set
forth in Section 8.01(f) are a material inducement to each Warrant Holder to
enter into this Agreement, and to the extent the representations and warranties
set forth in this Section 8.01(f) are inaccurate in any respect, the number of
shares of Underlying Stock for which the Warrants are exercisable will be
equitably adjusted upward (but not downward), if necessary, such that the number
of shares of Common Stock for which the Warrants were exercisable, as of the
Issuance Date shall be adjusted to the sum of (a) the number of shares of Common
Stock for which the Warrants were exercisable on the date hereof PLUS (b) a
number of shares of Common Stock equal to (i) ten percent (10.00%) of (x) the
sum of the number of shares of Common Stock outstanding as of the Issuance Date
(excluding any treasury shares) and the number of shares of Common Stock into
which Common Stock Equivalents outstanding as of the Issuance Date were
exercisable minus (y) 71,317,066. Any such adjustment shall be shared ratably
one-third among the A-Warrant Holders and two-thirds among the B-Warrant
Holders.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

 

TOWERSTREAM CORPORATION

                   

By:

/s/ Joseph Hernon

     

Joseph Hernon

     

Chief Financial Officer

           

MELODY CAPITAL PARTNERS

   

OFFSHORE CREDIT MINI-MASTER FUND, LP

           

By:

Melody GP Holdings, LLC

   

(its General Partner)

                   

By:

/s/ Andres Scaminaci

     

Andres Scaminaci

     

Authorized Signatory

           

MELODY SPECIAL SITUATIONS OFFSHORE

   

CREDIT MINI-MASTER FUND, LP

           

By:

Melody GP Holdings, LLC

   

(its General Partner)

                   

By:

/s/ Andres Scaminaci

     

Andres Scaminaci

     

Authorized Signatory

           

MELODY CAPITAL PARTNERS ONSHORE CREDIT

   

FUND, LP

           

By:

Melody GP Holdings, LLC

   

(its General Partner)

                   

By:

/s/ Andres Scaminaci

     

Andres Scaminaci

     

Authorized Signatory

                   

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP

           

By:

Drawbridge Special Opportunities GP LLC,

   

its general partner

                   

By:

/s/ Constantine M. Dakolias

     

Constantine M. Dakolias

     

President

 

 

 
22

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

INITIAL WARRANT HOLDERS AND WARRANT AMOUNTS

 

 

 

Holders

 

A

Warrant

 

B

Warrant

MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI-MASTER FUND, LP

For Notices:

C/O Melody Capital Partners, LP

717 Fifth Avenue, 12th Floor

New York, NY 10022

Attn: Andres Scaminaci and Terri Lecamp

227,188 Warrant Shares

454,375 Warrant Shares

MELODY SPECIAL SITUATIONS OFFSHORECREDIT MINI-MASTER FUND, LP

For Notices:

C/O Melody Capital Partners, LP

717 Fifth Avenue, 12th Floor

New York, NY 10022

Attn: Andres Scaminaci and Terri Lecamp

602,077 Warrant Shares

1,204,154 Warrant Shares

MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, LP

For Notices:

C/O Melody Capital Partners, LP

717 Fifth Avenue, 12th Floor

New York, NY 10022

Attn: Andres Scaminaci and Terri Lecamp

224,708 Warrant Shares

449,416 Warrant Shares

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP

1345 Avenue of the Americas

46th Floor

New York, NY 10105

Attn: David Sharpe 

146,027 Warrant Shares

292,055 Warrant Shares

 

 

 23